DETAILED ACTION

Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed 9/9/19.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation "the system" in the preamble.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19-29 and 31-36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claims 19-29 and 31-35 depend from canceled claims, and claim 36 depends from the system of claim 18 however, claim 18 does not recite a system. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10, 12-13 of U.S. Patent No. 10,422,667 to Decook et al (hereinafter “Decook”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because in claims 1, of the instant application, applicants claims, a system to monitor a vibrating structure, including a pump, the system comprising: a sensing apparatus, wherein the sensing apparatus includes a base, the base includes three mounting points configured to mount the sensing apparatus to the vibrating structure, the three mounting points include a first mounting projection, a second mounting projection, and a third mounting projection which provide a first mounting point, a second mounting point, and a third mounting point respectively, wherein the third mounting projection protrudes out from the base of the sensing apparatus and the third mounting projection comprises a rim surrounding an opening, the opening is formed 
Decook teaches a sensing apparatus for mounting on a vibrating machine or structure, including a pump, comprising: a base comprising three mounting points configured to mount the sensing apparatus to the vibrating machine or structure, wherein the three mounting points comprise: a first mounting projection providing a first mounting point; a second mounting projection providing a second mounting point; and a third mounting projection providing a third mounting point, wherein the third mounting projection protrudes out from the base of the sensing apparatus and the third mounting projection comprises a rim surrounding an opening, wherein the opening is formed through a body of the sensing apparatus and the opening is configured to receive a fastener configured to secure the sensing apparatus to the vibrating machine or structure.
Although the scope of claims 30-37 of the instant application and claims 1-4, 10, 12-13 of the Decook patent are very similar, the difference between the present claimed invention and the Decook patent is that the instant application claims a system that includes the same sensing apparatus of Decook and the Decook patent claims only the sensing apparatus of the instant application. It would have been obvious to one of ordinary skill at the time of the effective filing date to use the teaching of Decook as a general teaching to arrive at the instant application as the same elements are used to arrive at the same invention.
Limitations of claim 31 of the instant application correspond to limitations of claim 2 of Decook.
Limitations of claim 32 of the instant application correspond to limitations of claim 3 of Decook.
Limitations of claim 33 of the instant application correspond to limitations of claim 4 of Decook.
Limitations of claim 35 of the instant application correspond to limitations of claim 10 of Decook.
Limitations of claim 36 of the instant application correspond to limitations of claim 12 of Decook.
Limitations of claim 37 of the instant application correspond to limitations of claims 1, 10, 12 and 13 of Decook.

Allowable Subject Matter
Claims 18, 30 and 37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, and a timely filed Terminal Disclaimer set forth in this Office action.
Claims 19-29 and 31-36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, and a timely filed Terminal Disclaimer set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Robinson et al US6598479 (hereinafter “Robinson”) discloses an integral magnet vibration sensor apparatus optimizes sensor response in a non-permanently attachable package. 
However, Robinson fails to disclose contacting three mounting points of a base of a sensing apparatus to the vibrating structure, wherein the three mounting points comprise a first mounting projection providing a first mounting point, a second mounting projection providing a second mounting point, and a third mounting projection providing a third mounting point, wherein the third mounting projection protrudes out from the base of the sensing apparatus and the third mounting projection comprises a rim surrounding an opening, wherein the opening is formed through a body of the sensing apparatus; receiving a fastener configured to secure the sensing apparatus to the vibrating structure within the opening; and securing the fastener to an opening of the vibrating structure to attach the sensing apparatus to the vibrating structure.
Girardeau US 2015/0355216 discloses a vibration-sensing field unit includes a base with at least one accelerometer, and a body mounted to the base. The base is composed essentially of a first material, while the body is composed essentially of a second material that is more flexible than the first material to reduce a vibration at the accelerometer caused by a mass supported by the body. In another embodiment, a vibration-sensing field unit includes at least one accelerometer and at least one ultrasonic transducer. (Fig 1-6, Paragraph 0017-0039)
However, Girardeau fails to disclose contacting three mounting points of a base of a sensing apparatus to the vibrating structure, wherein the three mounting points comprise a first .

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855